Citation Nr: 0310294	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  99-10 426	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (RO) 
Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for meningioma, status post 
excision.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from October 1962 to 
April 1965.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the RO which denied the veteran's claim of service 
connection for meningioma.

In October 2000, the Board entered a decision which denied 
service connection for meningioma, status post excision.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court) the October 2000 Board's decision.  
In December 2000, the Secretary of VA, by and through the 
Office of the General Counsel, filed a Motion for Remand and 
to Stay Proceedings.  The motion requested that the Court 
vacate the Board's decision of October 2000, and that the 
matter be remanded to the Board for further consideration in 
accordance with the Veterans Claims Assistance Act of 2000.  
By an Order, dated in April 2001, the Court granted the 
motion, and the case was thereafter returned to the Board.


REMAND

The veteran contends that he has meningioma which was 
incurred in service.  He reports that he had x-ray studies 
taken in service due to complaints of headaches, which in 
turn stimulated the growth of his congenital tumor.  A review 
of the veteran's service medical records shows that the 
veteran complained of having a headache in July 1964.  His 
April 1965 service separation examination was negative for a 
finding of meningioma.  The first medical evidence of 
meningioma in the claims file is in the latter part of 1994 
when he was noted to have an abnormal neurological 
evaluation.  A medical opinion is needed for the purpose of 
determining whether the veteran's postservice meningioma was 
incurred in service or within one year of his discharge from 
service.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should send the veteran and 
his representative, if any, a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.

2.  The RO should send the claims file to 
a VA oncologist.  After reviewing the 
claims file, the oncologist should give 
an opinion as to whether the veteran's 
meningioma diagnosed in 1994 was incurred 
in service (from October 1962 to April 
1965) or within one year following his 
April 1965 discharge from service.  The 
oncologist should also specifically 
comment on whether the veteran's 
headaches in 1964 represented the onset 
of meningioma.  The examiner should give 
a full rationale for all opinions given.

3.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for meningioma.  If the 
determination is adverse to the veteran, 
he and his representative (if any) should 
be provided a supplemental statement of 
the case which discuss all evidence 
subsequent to the June 2000 supplemental 
statement of the case.  They should then 
be given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


